 BRYAN CAVE LEIGHTON PAISNER LLP, #145700
 Robert J. Miller, 013334
 Khaled Tarazi, 032446
 Two North Central Avenue, Suite 2100
 Phoenix, Arizona 85004-4406
 Telephone:      (602) 364-7000
 Fax:            (602)364-7070
 Email:         rjmiller@bclplaw.com
                khaled.tarazi@bclplaw.com

 Attorneys for Wells Fargo Vendor Financial Services, LLC
 and Wells Fargo Financial Leasing, Inc.

                        IN THE UNITED STATES BANKRUPTCY                COURT

                               FOR THE DISTRICT         OF ARIZONA

 In re:                                                  Chapter 11

 Bob Bondurant School of High Performance                Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                                         NOTICE OF FILING STIPULATED
                 Debtor.                                 ORDER GRANTING RELIEF FROM
                                                         AUTOMATIC STAY

                                                         Re: Wens Fargo Equipment

          Wells Fargo Vendor Financial Services, LLC and Wells Fargo Financial Leasing, Inc.

 (collectively, "Wens Fargo") hereby file this Notice of Filing Stipulated Order Granting Relief

from Automatic Stay ("Notice"). Wells Fargo hereby provides notice of the Stipulated Order

 Granting Relief from Automatic Stay ("Stipulated Order"), attached hereto as Exhibit 1,

 between Wells Fargo and Bob Bondurant School of High Performance Driving, Inc. ("Debtor"),

 debtor-in-possession   in the above-captioned Chapter 11 case, made with respect to certain phone

 and copier equipment detailed in the exhibits to the Stipulated Order (the "Equipment").

          The Stipulated Order requests relief from the automatic stay of 11 U.S.C. § 362(a), to the

 fullest extent necessary to permit Wells Fargo to repossess and liquidate the Equipment.       The

 Debtor is in the process of selling substantially all of its assets, not including the Equipment.

 Accordingly, the Equipment is burdensome or of inconsequential value and benefit to the estate.




Case    2:18-bk-12041-BKM
 12567515.1
                                Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33                Desc
                                 Main Document    Page 1 of 18
        A copy of the Stipulated Order is attached hereto and may also be obtained from the

 Clerk of the United States Bankruptcy Court at 230 N.     lSI   Ave., Phoenix, Arizona 85003, from

 the internet at www.azb.uscourts.gov,   if a registered PACER user, or by contacting the office of

 Bryan Cave Leighton Paisner LLP, at Two North Central Avenue, Suite 2100, Phoenix, Arizona

 85004-4406,     telephone     number     (602)    364-700,       attention   Khaled   Tarazi,    or

 khaled.tarazi@bclplaw.com.

        DATED this 20th day of March, 2019.

                                              BRYAN CAVE LEIGHTON PAISNER LLP



                                              By    lsi KT #032446
                                                   Robert 1. Miller
                                                   Khaled Tarazi
                                                   Two North Central Avenue, Suite 2100
                                                   Phoenix, Arizona 85004-4406
                                                   Attorneys for Wells Fargo Vendor Financial
                                                   Services, LLC and Wells Fargo Financial
                                                   Leasing, Inc.




 E-FILED on March 20,2019 with the U.S. Bankruptcy
 COUltand copies served via CMIECF notice on all parties
 who have appeared in this case.

 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE U.S. TRUSTEE
 230 North First Avenue, Suite 204
 Phoenix, Arizona 85003-1706

 COpy emailed same date to:

 Elizabeth C. Amorosi
 OFFICE OF THE U.S. TRUSTEE
 230 North First Avenue, Suite 204
 Phoenix, Arizona 85003-1706
 Elizabeth. C.Amorosi@usdoi.gov




Case   2:18-bk-12041-BKM
 12567515.1                    Doc 214 Filed 03/20/19
                                              2        Entered 03/20/19 13:18:33                 Desc
                                Main Document    Page 2 of 18
 Hilary L. Barnes
 Philip J. Giles
 ALLEN BARNES & JONES, PLC
 1850 North Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 hbarnes@allenbarneslaw.com
 pgiles@allenbarneslaw.com
 Attorneys for the Debtor



 By /s/ Cathy Russell




Case
 125675 2:18-bk-12041-BKM
        I 5. I              Doc 214 Filed 03/20/19
                                           3        Entered 03/20/19 13:18:33   Desc
                             Main Document    Page 3 of 18
                   EXHIBIT 1




Case 2:18-bk-12041-BKM   Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33   Desc
                          Main Document    Page 4 of 18
                      IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF ARIZONA

 In re:                                                 Chapter 11

 Bob Bondurant School of High Performance               Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                                        STIPULATED ORDER GRANTING
                 Debtor.                                RELIEF FROM AUTOMATIC STAY

                                                        Re: Wells Fargo Equipment


 Wells Fargo Vendor Financial Services, LLC and
 Wells Fargo Financial Leasing, Inc.,

                Movants,

          v.

 Bob Bondurant School of High Performance
 Driving, Inc.,

                Res ondent.


          Bob Bondurant School of High Performance Driving, Inc. (the "Debtor"), debtor-in-

 possession in the above-captioned case, and Wells Fargo Vendor Financial Services, LLC and

 Wells Fargo Financial Leasing, Inc. (collectively, "Wells Fargo"), having agreed to the terms set

 forth herein and stipulated to entry of this Order, the Court having considered the stipulated

 terms, the Notice of Filing Stipulated Order Granting Relief from Automatic Stay (the "Notice")

 and the lack of objection thereto, the entire record before the Court, and after due deliberation

 thereon and sufficient cause appearing therefor, the Court hereby finds and concludes:




Case   2:18-bk-12041-BKM
 {OOI57719)                    Doc 214 Filed  03/20/19 Entered 03/20/19 13:18:33
                                           12562821.1
                                                                                              Desc
                                Main Document       Page 5 of 18
          1.    On October 2, 2018, the Debtor filed this case under Chapter             11 of the

 Bankruptcy Code.

         2.     The Debtor and Wells Fargo are parties to that certain Equipment             Lease

 Agreement dated April 29, 2016 and that certain Image Management Agreement dated July 27,

 2017 (collectively, the "Agreements")   relating to certain phone and copier equipment as detailed

 therein (the "Equipment").      Copies of the Agreements and related documents are attached

 hereto as Exhibit A.

         3.     On March 7, 2019, the Debtor filed its Motion to Approve Sale of Assets Free and

 Clear of Lien [DE 179] (the "Motion"),       as supplemented   [DE 206], pursuant to which the

 Debtor proposes the sale of substantially all of its assets (the "Sale") to AZNY22, LLC, an

 Arizona limited liability company (the "Stalking Horse").

         4.     Pursuant to the Asset Purchase Agreement between the Debtor and the Stalking

 Horse [DE 206] (the "APA"), the Stalking Horse has specifically excluded from the Sale the

 Equipment and any contract or lease rights under the Agreements.    See Notice of Filing Exhibit B

 to Motion to Approve Sale of Assets Free and Clear of Liens at DE 190.

         5.     The Sale to the Stalking Horse pursuant to the APA is subject to higher and better

 offers, which may include proposals to acquire the Equipment and assume and assign the

 Agreements, subject to Wells Fargo's consent and rights under the Bankruptcy Code. The Court

 has scheduled the Motion and an auction in connection with the Sale for hearing on March 22,

 2019 (the "Sale Hearing").

         6.     Pursuant to the Motion and the APA, the Debtor seeks a waiver of the 14-day stay

 under Fed. R. Bankr. P. 6004(h) to close the Sale as soon as practicable after the Sale Hearing

 (the "Closing").    In the event the winning bid at the Sale Hearing does not include the

 Equipment and the Agreements, it is important that Wells Fargo be able to take possession of the

 Equipment prior to the Closing. Accordingly, the parties hereby stipulate to and request waiver

 of the 14-day stay under Fed. R. Bankr. P. 4001(a)(3).

         7.     Nothing herein precludes the Debtor from voluntarily turning over possession and




Case 2:18-bk-12041-BKM         Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33                Desc
 {OOI57719)                                12562821.1
                                Main Document         Page 6 of 18                                2
 control of the Equipment to Wells Fargo prior to entry of this Order or the Closing, but Wells

 Fargo shall not complete any disposition of the Equipment until entry of this Order.

         8.     It is in the best interests of creditors and the Debtor's bankruptcy estate to approve

 this stipulation for relief from the automatic stay with respect to the Equipment because the

 Equipment is burdensome or of inconsequential value or benefit to the estate.

         Based on the foregoing, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

 as follows:

        A.      The automatic stay of 11 U.S.C. § 362(a) and all other bankruptcy stays and

 injunctions are hereby terminated with respect to the Equipment.

         B.     The 14-day stay under Fed. R. Bank. P. 4001(a)(3) is hereby waived.

         C.     At Wells Fargo's      request, the Debtor shall cooperate with Wells Fargo to

 promptly turn over possession and control of the Equipment no later than the Closing or such

 other time as may be agreed to by the parties.

        D.      Nothing herein shall affect Wells Fargo's rights in connection with a proposed

 sale of the Equipment and/or assumption and assignment of the Agreements to the Stalking

 Horse or any other prospective buyer.

                                 SIGNED AND DATED ABOVE


 APPROVED AS TO FORM AND CONTENT:

   ALLEN BARNES & JONES, PLC                       BRYAN CAVE LEIGHTON PAISNER
                                                   LLP

  lsi PJG #30340                                   lsi KT #032446
  Hilary L. Barnes                                 Robert J. Miller
  Philip J. Giles                                  Khaled Tarazi
   1850 N. Central Ave., Suite 1150                Two North Central Avenue, Suite 2100
  Phoenix, AZ 85004                                Phoenix, Arizona 85004-4406
  Attorneys for Debtor                             Attorneys for Wells Fargo Vendor
                                                   Financial Services, LLC and Wells Fargo
                                                   Financial Leasing, Inc.




Case   2:18-bk-12041-BKM       Doc 214 Filed   03/20/19 Entered 03/20/19 13:18:33                 Desc
 {OOI57719)                                12562821.1
                                Main Document        Page 7 of 18                                    3
                  EXHIBIT A




Case 2:18-bk-12041-BKM   Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33   Desc
                          Main Document    Page 8 of 18
OocuSign          Envelope        10: 1B86E66C-56CC-490E-BOC6-043054F91D7F




         II
     'eQUIPMENT


     !81 See attached
      Billing

      Equipment
                 Address:
                                      Equlpmenl          Model

                             schedule for addltlonal EquipmenVAccessories



                     Location:
                                                                            & Description




                                         P. O. BOX 51980, PHOENIX, AZ 850761980

                                        ~2~OO~O~O~S~M~A~R~IC:O==PA~RO:,=C=H~A~N=0~L=E=R,=A=Z~8~5=22~G~O~OO~O~~~~~~~~;===============
                                                                                                                                         Serial     Number




                                                                                                                                                                                                 __ _ _
                                                                                                                                                                                                                 Ar._ce_,ssorIO_S      _          _I
      SUPPLIER
           DOCUMENT TECHNOLOGIES OF ARIZO
           Name
                                                                                                                         TRANSACTION TERMS
                                                                                                                         Purchase Option: $1.00                                     Lease~:~~::10~~-:':~9~-O------                                        I
                                                                                                                         Lease Payment: $2063.00                     (plus applicable   taxes)

           1350 W 23RO ST                                                                                                Term: 63 (months)                 Billing Period: Monthly                                                                            I
 I         Address
                                                                                                                         The following        additional         payments    are due on the date Ihls Lease Is signed by you:                             I
 l         TEMPE
           City

      YOU HAVE SELECTED THE EQUIPMENT. THE SUPPLIER AND ITS REPRESENTATIVES
      AWARE OF TilE NAME OF THe MANUFACTURER
                                                                                AZ
                                                                                Siale
                                                                                                 85282
                                                                                                 Z;p
                                                                                                                         Advance

                                                                                                                         Document
                                                                                                                                       Payment: $0.00 (PillS Appllcable

                                                                                                                                        Fee: $75.00 (Included

                                                                                 ARE NOT OUR AGENTS AND ARE NOr AUTHORIZED TO MODlry T' IE TERMS OF THIS LEASE.
                                                 OF EACH IrEM OF EQUIPMENT "NO YOU WILL CONTACT EACH MANUFACTURER
                                                                                                                                                                                        Taxes)

                                                                                                                                                                            on first Inv<iice)

                                                                                                                                                                       YOU AilE
                                                                                                                             FOR A DESCRIPTION OF YOCIR WARRAIJTY RIGHTS. WE
                                                                                                                                                                                                 Applied

                                                                                                                                                                                                            .
                                                                                                                                                                                                                   10:   0 Fils! 0 Last
                                                                                                                                                                                                                                    ._.__                __



      MAKE NO WARRANTIES TO YOU, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY,     FITNESS FOR A PARTIClil AR PIJRPOSE. SUITABilITY OR OTHERWISE. WE PROVIDE THE EQUIPMENT
      TO YOU AS·IS. YOU AGREF TO liSE THE EQUIPMENT ONLY IN THE lAWFUL CONDucr     OF YOUR BUSINESS, AND NOT FOR PERSONAL, HOUSEHOLD OR FAMILY PURPOSES. WE SHALL NOT
      BE LIABLE FOR CONSEQUENTIAL    OR SPECIAL DAMAGES. WE MAI(E NO REPRESENTATION      OR WARRANTY OF ANY KIND, EXPRESS OR IMPLlCD, WITH RESPECT TO mE LEGAL, TAX OR
      ACCOUNTING TREATMENT OF THIS LEASE AND YOU ACKNOWLEDGE        THAT WE ARE AN INDEPENDENT CONTRACTOR AND NOT A FIDUCIARY               LESSEE. YOU WILL OBTAIN YOUR OWN                        or
      LEGAL, TAX AND ACCOUlmNG    ADVICE RELATED TO THIS LEASE AND WILL MAKE YOUR OWN DETERMINATION OF THE PROPER LEASF TERM FOR ACCOUNTING PURPOSES.
      YOUR PAYMENT OBLIClATIONS ARE ABSOLUTE AND UNCONDITIONAL     AND ARE NOT oUBJIoCT TO CANCELLATION, REDlJCnON      OR SETOFF FOR ANY REASON WHATSOEVER.      BOTH PARTIES
      AGREE TO WAIVE ALL RIGHTS TO A JURY TRIAL. THIS LEASE SHALL BE GOVERNED BY THE LAWS OF IOWA. YOU CONSENT TO TIlE .IURISDICTION AND VENUE OF FEDERAL AND STATE
      COURTS IN IOWA.
      TO HELP THE GOVERNMENT FIGHT THE FUNDING OF TERRORISM AND MONEY LAUNDERING ACTIVITIES, FEDERAL LAW REQUIRES All. FINANCIAL INSTITUTIONS TO OBrAIN. VERIFY AND
      RECORD INFORMATION THAT IDENrlFIES EACH PERSON WHO OPENS AN ACCOUNr. WHAI nus MEANS TO YOU: WHEN YOU OPEN AN ACCOUNT. WE WII.I. ASK FOR YOUR NAME, ADDRESS
      AND OlHER INFORMATION THAT WILL ALLOW US TO IDENTIFY YOU. WE MAY ALSO ASK TO SEE IDENTIFYING DOCUMENTS.
      BY SIGNING THIS LEASE, YOU ACKNOWLEDGE    RECEIPT OF PAGES 1 AND 2 OF THIS LEASE. AND AGREE TO THE TERMS AND CONDITIONS ON PAGES 1 AND 2. ORAL AGREEMENTS             OR
      COMMITMENTS    TO LOAN MONEY. EXTEND CREDIT OR TO FORBEAR FROM ENFORCING tlEPAYMENT          OF A DEBT INCLUDING PROMISES TO ExrEI~D OR RENEW SUCH DEBT ARE NOT
      ENFORCEABLE. TO PROTECT YOU AND US FROM MISUNDERSTANDING       OR DISAPPOINrMENT,   ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONrAINED IN              WnlTlNG,                                                              nss
      WHICH IS HIE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.
                                                                                                        TloRMS ANIJ CONDITIONS
       1. COMMENCEMENT               OF I EASE. Commencemenl                of Ihi; Lease and acceptance of Ihe Equip,nenl sholl occur upon lieliv",y of IhB Equipmenl to you ("Commencemenl                       Dale"). To Ihe
      exlent that Ihe Eljuip'''BI1llndudes          1I1langihl8 properly or associated services such as periodic software licenses and prepaid oatabese aubscriollon                  rlghls. ouch illlan[JIble properly   shall bo
      referred to as "Soflware". YOLI understand             ond ontCO thol Vie have no rig!)I, Ii Lie or inlerest in Iho Software and you will comply IhrougllOll1 the Term of this Lease with all~' license Find/or other
      agreemenl     ("SonVla",    License"} enlered mlo wilh Ihe supphor of Ihe Soltware (",SoliwarA Supplier"'). YOIl are responsible             for enLering into any Soflware License wllh Ihe Sollware Supplier 110
      later IMn Ihe Commenr.emenl            Dale of Ihis Lease. VOII agree 10 InspecL Ihe Equlpmanl           upon de:iv8lY and verify by L~I~phIHl" 0' in IYrilin9 such infO! rnalion as we Illil\, require. If YOI' signed a
      purchase     order 01 5irnjJ", agreemenl          for Ihe purchase of Ihe Equipmenl,        by signing Ihis Lease you assign 10 us all of YOllr righls, bul none of your ohligaJiono             under if. NI nttachmonts.
      accessories,    replacements,      replacement       parts, substlfutions, nddnions and repairs 10 Ihe Equlpmanl shall form part of Iha Equipmenl           under Ibis Lease.
      2. LEASE PAY~                    You agree to r~miL 10 us Ihe Lease PaymenL and all oli,er sums when due "net payable Aarll Hillino PA,ior! al IhA ar:ldress we p,ovlde 10 you from lime 10 lime. You
      agrAe Ihal ~ou will remil flay,nenlg          10 Us in iIle form of company       checl<s (or personal checks In Ihe case of sale proprielor""ips),       di,e,,1 delJiL or wires only You al50 agree cash "nd cash
      equlvalenLs are nol acceplabie          (UIIIIS of !"Jaymenl for Ihis Lease and Iha! you wil! 001 rami! slIch (om's of paYllle,1      10 us. Paymenl     in Any olher form may c1elay processing          or he rolurnod    10
      you. Furth~"noro.on1y you or your authorized agenl                                85   approved by us \'lill romit po)'monlr. 10 us. lease Paymenl:; will incllJde any f(oighl. delivery, installation and olhar e.xpeosos we finance
      on your behalf al your requesl.        Lease Paymenls       are due whelher or nol you recel~e an I"voice. You aUlhorize lr> 10 3(ljugl Ihe L.ease Paymenls                      I>y nol mom !!mn 1,,% 10 rr;Jier.1 nny
      reconfiguraLion  of Ihe EquipmenL or adlllsimenis       10 rellneL RpplicahlA .ales laxes 01 U,s COSI o( lhe EqUiPlnsnl by Lile manulacMer              andlor Supplier.
      3. I EASE CHARG..ES.         You a(llee 10: (a) pay all cosls and ~xpens"s        """,,olale<.l l'Iilh Ihe use, nloinlenance,     sep;idng, repair or replaeemenl   of Ihe [quipmanl;     (Il) pay all (ces, assessrnenls.
      laxes and charge,     governmenlally      imposed   upon Lesso~s purchase,          ownership,      possession,  leasing, rcnling, opcmJion, conlml or uGe of Ihe Equipmenl            and pay all prollliunls     and Oilier
      cosls 01 ionuring the [q[lipmanl;     (c) reimburse   uS for all cosls and expenses incurred in enforcinlJ l!;is Lease: and (d) pay all olher cosls ond expenses                 for which YCIII A,P. ohli[Jaler! limier lI,is
      Lease (Ihe amounls seL forlh In clause (aJ Ihrough (rl) IlPoino colleclively          referred 10 as "Lease Charoes·"). For U.S. lede'al (ncome Lax purposes,            Ihe parlles herelo Dglee Ihalll is Ihei, Intlillill
      intenlion Ihal you shall be considered       Ihe owner of lI,e EliLlip,"enl    ami vm "h.1I ill 110 evenl be liable :0 YOll il YOLI fail 10 seGuro any U.s. federal income lax bene"ls available             10 U,e owner of
      Ihe Equipmenl. We may lake on your behalr any action reqiJlred under this Lease which you rail 10 lako, and upon fOceipl of our invoico YOLIwjll promptly pay nt;r costfl (inr:ludineJill sum nee
      premiums and olher paymenLs Lo affiliales), plus roasonablo            processing    fees. ResLriclive endorsomenls        on ctlecks you seod 10 us will nOI reduce your ob'igalions       10 liS. We Illay charoe you a
      rei urn check or non·sufficienl   funds charge 01 525 for any check I'Illicll is relumecl hy Iha hnnk for any reason (no I 10 excaed Ihe maximum omoUlll pemllJle(1 by In'll).

     LESSOR ('We", "Us")                                                                                                                 LESSEE            ("You')




                                                                                                                                                     .F.                                               ~
         WELLS F~9'f.-'I~J!!)I~fbI/IIANCIAL                                 S~HVICES, LLC                                                      ~~FORMANCEDRIVING.INC.

         By: X               aenL ()J~                                          Waf fell,          Ap I i 1                                    By:
                              FAFF6F693B93440             ...
                                                                                                                                         &sot' ~d\Jf<:l.ct                                           V~ct:., fr-es;d.u. I---
         Name
                         CA
                                                                                        6/21/2016                                              Na2\          {~iI b                                       lIre



         Tille                                                                           Date                                                  Date          I        I                               FadaralTax 10
                         _. __ ._-----.__ .... _ ..._-----_.-
                        ..                                                  _._--------------------
                                                                .......• _ ..                                                           --_._-----




  Page 1013 Manuol 1001930                                                                                     TOI200   Sianda,d 200    VI2       4/201~                                                                                WFVfS 200 $IlD




                Case 2:18-bk-12041-BKM                                                               Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33                                                                                          Desc
                                                                                                      Main Document    Page 9 of 18
DocuSlgn Envelope 10: 1B86E66C-56CC-490E-BOC6-043054F91D7F


      ,I. ~MEI'1I_QF~.                      In "r1(fillon Ie, the Lease Paymenls mrter Ihl~ Lease, YCJuagree 10 pay all sales, use. excise, uross re<"Hipls ,mel lJlher taxes, r.hmgs5 ami lee. upon or ·Mth
      respect to tho Equipment          Of the oossosslun,      ownership,   use or operation, control or mninlenance             themol nnd relolinu 10 this l.ease. wI"'Inlhor duo holoro Of nllor the one!           or   Ihf. Tnrm 10 Uu~
      a"lenll"gally      permissible. You also oglE" to file all required property tax rnturns and pron1pil~ pay oil prop~rty laxos whlrh may be assessert againsl Ihe Equipmenl dUling II", icnn of Ihis
      Lmme ~1I1c1.    if we ask, provide us with proof of payment, You agree !flat if we me reqllired by the applicnhlA laxino jllris(!inlinfl In ray such taxes, YOII will promptly rcinll)ufse IJS Cor such tal(
      paylllp.nt
      5. LAT.e. CHARGES.           for 8ny pavmeru whicn is unt recniveu wilhln three (3) days of ils due date, you agllle III fl"Y" late charge equal 10 the Il!oher r.1 5% ol tho amount (iUC or $15 (nnl lo
      exceed Ihp. maxanum amount permilted by law) AS reasonable                     colleclion  costs.
      G. OWNERStll~.E.,               MAINTENANCI'        AND REPAIR.        The parties IIfj1PA lhat il is their mulual ultenlinn 11"'1      1'''" shnll he r..)IlSldrrefi tho owner "I the fqlliplliBllt       (I,Ilwr than SUnWa(e; lor
     variuus purposes, inclu(liofJ I(~cleml inconm li=I:<ptlrnnses,           (]f; of lim GOlllnlOIlGClIlcnt                 you IH.nouy gr,lnl (0 tiS Hfill VIti rwmrve a SCt.:(1I ity illtt~lll~(in 11m Equipmenllo
                                                                                                                 Dole. (.111<1                                                                                            SU(;UW ilil (Jt Y(Jur
     obHOftllons unfJer 1llls Lease. We lIell:::!by Ct~si!Jn to yuu all OlJr righls under OilY mallufacturer                  and! or supplier wnrranh~s. 90 101\9 05 you ore not in dei(lult hlr<lUndcr.               Ycu lIlusl hcnp 1110
     Equipment I(ee of liens. You may not remove the Eqllipment from tile Mdress inclicuted em pnuc I 01 Ihl5 Lease withoul firsl obtaining our approval. You oaree In: (a) keep tho EquipnlOnt ill
     your oxclu~ivo conlrol and possession: (b) liSe Ihe Equipmp.nt in conrorll1il~' with all insurance reQuiremenls. I1lnn[lrfll::llI(er'~ inslrllclion!=> find m~nllnls: {G}kAep Ihe Equipmenl fopoired find
     maintained in good working ordm and as required by Ihe rnnnuf,lr.lllrer"s warmnly. cerlillcnllon flml sianclaro rull s(~rvlceIIwinlenance conlroct: tlfl(( (tJ) yive 1I~ runsullatJlH access II) illspecl
     Ihe Equipment and ilS OIolntenonce and olhel reGord~.
     7. INDEMNITY.            You are responsible lor all tosses, damages, claims, infrlngemont ctoin19, inlurie, and nllmneys' lees and costs, including, withoul ,imitation, Ihose incurred In conneclian
     wilh roopanding 10 subpoenas. third party or olherwise ("Clairns"), incurred or asserted by any person. ill any manner (elaling 10 thA f'lilipment.                                             II~".
                                                                                                                                                                                       inr.lu<ling it"      ~onclilion or flOssosslon. YOII
     agree 10 delend and indemnify us agalnsl all Ctaims. allhouo" VIA reseNA the light to Gonlrollhe (Ielellse and 10 setecl or approve defense couns"I. This Indemnity conti:llles Lleyornl the
     termination 01 Ihis Lease lor aclS or omissions wl11eh occurred dunng IIle Terlll 01 IIli~ L",lSc.
     8. LOSS OR pAMAGE. II any item 01 Equipment is IIlSt, Siolen or damagod you will, 01 your option ann cosl, eIther: (0) repair Iho iLern or rcplacnlhe ilem with a compDral~e itom roasollably
     acceptable to us: or (1)) poy us Iho 3um 01 the lollowing amounls (such surn hereinaner 1110 "Casually Vahro"): (I) all past due ann Cllrrent Loasa Payrnenls antI Lease Cllilfoes;                                          pll" (jOUw
     presenl value 01 all remaining Lease Paymenls lor the "flecle(] item(s) "I Equipr"wll,                       discounled al the rale 01 G% fJer annum (or Ihe lowesl mto permitted by law, whichever is higher). Upon
     our receipt of Ihe Casualty Vallie, we will release any security interest wtlich we may have ill tile ilem(s) ror which payment i~m(ldc. and tnmsrer 10YOll all our righi, li:lo and inloresl i'1 sunh
    ellocled itern(s) AS·IS AND WHERE IS, WITHOUT ANY WARRAIFY                                 PS TO CONDITION, TITLE OR VALUE. Insllronce proceeds shall be appljed loward repair, ropli1comellt or pa~nrenl
     hereunder, as applicable. No such loss Of damage shall relieve you 01your paymenl ohll!]fllions limier Ihis Lease.
    9. INSlIRANCE.             You agree. at your cosI. to: (a) keep the Equipmenllnsureu                   agoillsl aM risks 01 physi~"lluss     01 da(\la~fe for lis full replacemen;        value, ""mina us a5 loss payees as our
    interesls fIIay appear, and (b) maintain flublic liability insurance, co,ering personal injuPI and Equiprrmnl daolage lor not Ie 53 Ihan $300,000 flor occurrence, 1I001ing u5 05 additional insured.
    The policy mU51 bo issued bV on insurance                 carrier acceptable      10 us, must provido liS wllh not less limn 15 days' prior \'Hillen notice or cmlCflllaU(lfl, nOIl·ren€Will               Of :J.InCJldlllenl, (l'ld IIllist
    provide deducllble amounts accent able 10 us.
     10. flE.EAl1!.I. YOII will be in defaull uncler tllis Lease If: (a) you fall 10 remil to us any pal'menl witlm ten (IU) ""Yli "I Ihe I]ue llale or bleach any other oto'igalion under Ihls Lease; (b) a
    peilliull Is m"d      by 01 aqainst you or any gua, antor under any bankruplcy or insolvency la\'l; or (c) you default under any other Agreernent with us.
    11. ~M.E.QII;.Q.          If you delault , we may eJo one or more 01 tho following: (0) recover frolll you, AS LIQUIDATED DAMAGES FOR LOSS OF BARG,'.I'" AND NOT AS A PENALTY, Ille SUIII 01:
    (i) all pasl due and currant Lease Payments and Lease Charges: and (Ii) U,e presenl vafue of all (8rnainin9 Lease. PHymenls, (I,senllnterl ~I lire (ale of G% per annum (or tile lowesl mte
    fJelllliltArl hy law. whir.hever is higher): (b) declare any oillar agreements between us In delauli; (c) require you to relurn all of lite [qulpmenl                               in the mmnel olltiine.d in Sel'tiull 12,0\ take
    possessiun uf Ihl;! Equipment. in whicfl case we shall not be held responsible                           (or any losses directly O( ir1direclly arising out of, or by reosoll t)f Iho pfGSefiGil ond/or WiO of £lny und nil
    proprielary     infonnalion    residing orl or within Ihe Equipment. and Ie leaso or acillho Eqllipment                   01 ony portion IhRl€of,   end 10 apply the p(OceecJ~. less leasonablA            selling and (l(lrllini~lralivo
    ~xpanses,       10 the arnounls clue hereunder; (d) charge you interest on all amounts due LISfrom Ihe duo date IJntil pakf al tho ratr. of 1-lnf:{) pm Illonlh, hili in nl) {·wenl morn than \tIe lilWlul
    maximum (ate; and (e) charge you lor expeosps Incurred in connection with tlla enfarcemenl 01 ou( remedies Including. wlthoullirnUHlion,                                  reJ;os~o>5ion. repair and colleclion CO"IS, IlUo"'tJl's'
    fees EncJcowl cosls. These fBflunJies ore GUHlul'ttive. are in adeM ion 10 any oHler remedIes providod for by law, and lIluy be exofei3r.d concurrently or separately. Any railure Or delliV hy us 10
      exc(cise any rigl1t sl1all not operate as a waiver 01 any olher righl or fulure righl.
      12. END OF TERM· RETURN OF EQUIPMENT.                        II you ale not in delault, and all 0' your o:~ioaiions undo( Ihis Lease have been satrsfie(l. inchrrlina receipt Ily liS 01 all mOllles dlle ,,",1m IlIi<
      Lease. inctuding but not limiter110. 1I1eperiodic .,cheduled payments. late cltarges. and reimbursement                       lor property taxes (II applicable),      we will release any security inlereslwlrit;h      wu "lilY
      have In the Equipmenl allhe en(] 01 tho Term. You shall have no obli9ation to provide allY ond-ol-\erm nollCe 10 us, "~rJ this Lease slwll 001 be renewecl. II \,011 are III delmllt. you slmll: (1)
      retllrn all 01 the Equipment,       Ireight and insurance prapaid at your cosl and risk, 10 whorovor wo illdicolo In tho continonlal Uniled Stales, with all lll<1nt,als and logs, in good or(ler and
      condilion (except for o(dlna,y wear and tear from normal use), packed par Ihe shipping company's specilicalions;                            "nel (2) securely remove ail dAla f(orn nny and all dist, drives or nmonelic
      media prior to retuming the Equipment (and you am solely responsil~B lor setecllng                   ~n appropriale removal stamfarcllhal          Olcels your business needs <lnd compiles wilh applical)le laws). You
      will flay us for any loss In value (8sullln9 lrom the lailure 10 main lain the Equiplnent in aCLOrdance with this Lease or for damages Incurred in shipping and handling.
      13. ASSIGNMENT.            You may nol assign or dispose of any righls or ohligalions                    under Ihis Lease or sublease the Equipment without our p"or wrillen consent. We. 10"\'. WittlOllt
      notifying you: (a) assign all or any portion           01 Ihls I p.ase Or our inlerest in tile Equipmenl; and (b) release Informallon VIe have about you and 1I1is Lease 10 the mmlul<Jclurer. Supplier
     or any prospectivo       Investor, participant     or purcl1aser 01 this Lease. II Vie du lIl"kH l\I1 ~S51~lfI\"~1l1 under subseclion                 13(<J) above, our assignee will have all 01 our rights ""dar Ihis
      Lease, but none 01 our obligations.         You agree not 10 assert against our assignee claims, orrsels or delenses you Olay havo against liS.
      14. MISCELLANEQill>.           Notices munl bo In writing and will be deemed given five (5) days altar mailing 10 your (or our) lJusiness add(ess. YOll represent that: (a) you have alllho"ly
     to enler illto this Lease and by so doing YOl! \',ill not violate ~nv law ()( agrePJl1enl; and (h) Ihis I ease is signec] b)' YOllr aulhorize(1 ollicer a( agent. Tllis Lease IS Iha ontire agreement
     \)slween us. ancl cannot be Olo(lIlIed exccfll by another dOClifllont signs<l by us. This Loase is lJindin~] on YOll anel your successors                                     and assigns,     All financial   informal/(HI   YOll
     hEwe provided is trUG and a reasonable representation or your financial condition. You authorize LISour agent or our £ls:ligncc to: (0) oblain c(odil reports anci mohe credit
     inquiries; (b) lurnioh your Inlormation. incilld'ng cmdit opplicolion,           paymenl history and account              information         to credil repOfting agencies and our assignees, polential purchasers or
     irwestors alld parties Ilaving all economic inlerest In this Lease or U," EquipmAnl, inchl<iinO, will101J1 limitation. Ihe seller. Supplier Or any manulacturer                               01 IIle Equipment and (e) YOLI
     irrevOCal)ty grant us Ihe power to prepare, sign on your behalf (il applicahle),                   and file, elBctron'cally     or otllelwi"~ UnilUl1I1 Commercial Coda ("UCC") linancin[J slatements anet any
     amendnlenls      Ihetelo or corllillualion     Ihereof relating 10 tho Equipment,         and conlaining any other inlormation required by Ihe opplicable UCC. Any cloim you havo ounlnnt 110 Ill,IOt ho
    modo wilhin 11"0 (2) yoars On,)[ the evonl which cauGed il. If " courl finds any proviSion 01 llri~ Laast) to be IInenfo(ceable,                              all olllOr lerms s!lol1 remain ill ellecl and enforceable.      You
    authorize liS to insert or corrocl missing Inlormatlon on Ihis Lease. inciliding \lour prorer legal name. serial IlIrrnl1ers anel ony oliler informaUon descrihlng                                    Ihe Equipment.    II Y~lI so
    request, an<l we permil the early lermlnelion            of this Lease: you agree 10 pay a lee lor such privilege. THE PARTIES INTEND THIS TO IlE A "FINANCE LEASE" UNDER ARTICLE
    2A OF THE UCC. YOU WAiVe ALL RIGHTS AND REMEDIES                                   CONFERRED          UPON A LESSEE OY ARTICLE 2A OF TI·IE UCC. YOU FURTHER HEREBY ACKNOWLEDGE                                               AND
    AGREE THAT WE AND/OR SUPPLIER MAY MAKE A PROFIT ON ANY AND ALL FEES REFERENCED                                                         HEREIN AND, IN SO DOING WAIVE ANY AND ALL CLAIM WHICH YOU
    MAY HAVE FOR UNJUST ENRICHMENT.                         We may receive compensation            Irom tile manufaclurer         and/or Supplier of the Equipmenl in orcler In mahle liS 10 r~ehlCe Ihe rost nf III is
    Lease below what we otheNilsA wnllirl cl1af(JR. II we (Aceive(1 sllch compensation.                     Ihe reltuctlon In the cosL 01 Ihis Lease is reflecte(] in Ihe Lease Payment.
     15. I.lME...E'~.        You undel8talll/    Ulat tha Equinmenl may be purchased lor cash (the "Equipmenl Cost") o( purchased purSllllllt to Ihis Lease for a Time Price equollo                             Ihe Leoge raymonl
    limes the numbar 01 Lease Payments, plus Ihe DocumenL Fee, plus Ihe Purcha50 Oplion amount, all as sot lorlh all paga I 01 this Lease, and by execuling Ihls Loase you havo chosen 10
    purchase the Equipmenl lor Ihal Time Price.
    16. l£I'.SE RATE FACTOR. Each I A"~A Pa\'Illenlln<:ludes                   a part 01 ollr investmenlln      tile Equlpmenl COSI anu a return all our Investllleni in Ihls Lease. Tile lotal relurn on our investment
    (lhe lolailinance     charga) is determined hy Illulliptyiflg Ihe L~ase Pavm""t limos the nurnl",r 01 Lease Payrnenls, then addin(J the DOGumenl Fee a11(11i1" Purch(lse Option amount lallos sel
   forlh on page 1 01 this Lease), then deducting the Equipment Cost (as delermined obove). The difference 00 delerminad io 11m rol,"n !o us on our in'/eslrnenl (tho tOiol li"once clmrge). The
   rotc of return ([inaner. rote) may he rlelorminecJ hyapplying                to Iha Equipment Cosl. the rale Ihal will "morlize the Equlnrnenl Cosl clown to the Purchase Of~iol1 amollnt by "PpIYU1U as
    payments, tile Lease Paymenls and Ihe Document Fee. For PUlfJOSOS01 1I1"t alllolllwtioll,                     each Lease PaYlIlenl. inclllrl'ng the Advance Payment, Vlill be considered (eceived 011 the date it is
   '"quirect to be paid under this Lease, and Ihe DoclImenl Fee will be considered received Oil tho dnlo of this Lcasc.
   17. jJMllt\TlONS         ON CHARGES.          This Section controls over evel)' other part 01 Ihis Leas. and over all other doclJ01ents now or later pertaining 10 this Lease. We bOlh Inlencllo comply wilh
   all appticable laVls. tn no event will we charge O( collecl My Amounls in excess of those allowelj I)y applicable law. AIly part 01 lI~s Leose or any olher eloclIrnellls now or harealler pmlaillinu
   10 Ihe Lease Ihal could, but lor this Section. lJe read uncler any clrcumslanc~                10 allow for a ctlargo hiohe, than Ihal 8110walJl0 ulldor any ap[lli',ohte lo'Jallimit. b limited ami modilied by lI,i.
   Section 10 limit the amounts chargeable uncler this Lease to Ihe maximum amounl allowed uncler Iha legallimlL If in any circumstance,                               ony ol11ounl in c.xcoot. of Ihllt allowod by low is cllD(go(l
   or recolved, any such charge will be deemed limiled by Ihe amount legally allowed and any amounl roceived by us in excess of Ihot legally allowed will Ile appliod by us to tile floYlllant of
   amounls legally owed under this Lease. or mfunded to you.
   18 EI ECIRONIC TRANSMISSION                     OF POCUMENTATION.               This Lease may be oxoculed in cUUl1IHrp,,,ls. The eX8CIJled cuunterpwl                     which hos our orillinal si[jnatuIA anrJlor is in our
   posseSSion shall conslitute chattel paper as Ihat lerm is definen ill the               uce   and shall r.Onslitulfl Ihe original agreement for all purposes, including, wilhoul lirn,lallon: (i)                [my
                                                                                                                                                                                                                     hemino, Irial or
  proceeding with respect to Ihis Leese; and (ii) ~Ily determination                as to which version 01 1I·,isLease consiliutes the sing'e true Original lIem of challel paper under Iho UCC. If you sign and
  Imnsmit Ihi. Lease to us by facsimile O( olher electronic t(ansmisslon,                    the Iran~tnilled copy shall be bln(ling upon 1119parties. You aorpe 1I1at the lacsimilR nr olllPr 'itnilm elRclrOfllc
  transmission of Ihis Lease manuany signed by us. when ali ached to the lac simile or other eleclronic copy signed by you, shall ~uflslilut" IIle oti~ifl"t ayreernel~ fOI all purposes. The ptrrlles
  fOlliler agrue Ihal , lor purposes of executing Ihls Lease, and sullject 10 our prior approval and al our sole discrelion: (n) e documenl signed and Irensmitted by lacsimile or other electronic
  transmission shall be tro~ted as an Ofioinai documnnt; (b) Ihe signoturo of any pOfly on such documenl shall be considered as Dn original signature; (c) the clocument Iransmilled shall have
  Iha same effecl D'ila counterpaft Ihereor containing original signature: and Cd) al Ollr request. you, who J.)xeculedIhls LeAse ami Ir8nSmillp.rl ils sianallirA hy rac:sinlilp. or OlilN f!lec:lrnnir.
  lransmission shall provide Ihe counterpart of this Lease conlolnlng your original manllal signalure to us. No polly may raise AS a delense to Ihe enlorcemenl of Ihis Le~,,, thilt a f"G~irnil" or
  olher ~let.:llOllic IrtlllSJllissioll was used 10tH.1Ilsmiiany signature or a pm1y 10this Lease.




  I'age 2 013 Manual 160t930                                                                 TOl2oo    Siandard 200     V12    4/2UI3                                                                                 WFVFS 200 $60




         Case 2:18-bk-12041-BKM                                                 Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33                                                                                              Desc
                                                                                Main Document    Page 10 of 18
                                                                                                                                                                                                                      THIS IS A COPY
OocuSign Envelope 10: 1B86E66C-56CC-490E-BOC6-043054F91                               07F                                                                                                                             This is a copy view of the Authorative Copy held
                                                                                                                                                                                                                      by the designated custodian




                                   II         •
                                                                                                                       SCHEDULE "A'


                                                                                                                                                                                                                                       Lease   I Agreement;:::   1111.
        Equipment   Description:

                                   EqUipment MFG Model & Desc.-iption                       Se.';aJ fSumber                                                       Accessories                                                      Equipment Location Address



                                                                                                                                      sort Console. Mobile Ape, Web t-'\P::I. Redundartl   ServPi, Hzndsets
                                                                                                                                  YeaLink T46G, Provision SOft'.<v31"e.Galew~ys.    IP Comorcncc    Phor.c, 48
                                                                                                                                  PORT POE Switch, PF Sense Firevlo'aU.Battery Back Up, SAN STORAGE.
             Phon~ System 32SC • P-iONE SYSTEM ROUTERS           8. SWITCHES· WIRED                                                                            DEVICE. Side car                                       20000 S Maricopa Rd. Chandler. Al. 3522.."0000




                                                                                                                                                      BOB SON DURANT SCHOOL OF HIGH PERFORMANCE                  DRIVING.   INC.




                                                                                                                                                                     PI~sp.Pnr'lt


                                                                                                                                                      Tille:          dIu:                 fk~~d~~
                                                                                                                                                      Date:          Oato   ttL:-9 )6 k




                                           Page 3 of 3 Manual 1601930                                         rorzoo   St"ndord zco   V12    412013                                                                         'NF'JFS 200 $80




                                                  Case 2:18-bk-12041-BKM                    Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33                                                                                   Desc
                                                                                            Main Document    Page 11 of 18
                                                             Certificate of Acceptance


  Re: Agreement f Coutrnct ' Account Schedule Number  1001 ("Contract")
  Financial Services Provider: W"~LLS FARGO VENDOR FINANCIAL SERVICES, LLC ("FS Provider")
  Lessee! Customer: BOH HONDURANT SCHOOL OF HIGH PERFORMANCE            DlUVING, INC. ("Custulllcr")

 This Certiflcnre of Acceptance to the lease, loon or other form of Financial services contrnct described above ("Contract")               is by and between the FS
 Provider identified above and the Customer identified above.

 Customer, through its authorized representative, hereby certifies to FS Provider and any assignee of FS Provider with respect to the Cornrnct thar:


 I.     The equipment ("Equipment") identified in the Contract, including ill any equipment list attached to the Contract CColI!t'act Equipment
 List") has been delivered 10 the location where the Equipment will be used and which is the "Equipment location" identified in the Contract.

 2.      Til the even I of inconsistencies between the Contract Equipment List and the list of Equipment provided to FS Provider by the supplier of the
 Equipment. Customer authorizes FS Provider to correct the Contract Equipment List and substitute the Equipment identified in such corrected
 Contract Equipment List as the "Equipment" accepted under the Contract.

 3.       All of the Equipment has been inspected and is (a) complete, (b) properly installed, (c) fully functioning. and (d) in good working order.

 4.       The Equiprnent is of a capacity, size. design, and mnnulucture acceptable to Customer and is suitable for Customer's purposes.

 5.       Customer is not in default under the Contract and nil of Customer's statements and promises          SCI   forth in the Contract me true arul   CllITCCl.


 6.       The Equipment is accepted for all purposes under the Contract as of the Acceptance Date below.


 IN WITNESS WHI.;J{F:OF, Customer's duly authorized representatives has executed this Acceptance Ccrtlficatc as of'the Acceptance Dme.


Customer: l:lOl:ll:lONIJURANT SCHOOL OF HIGH PERFORMANCE                      DRIVING, INC.




Acceptance Dale:
                              I      I




l'agc lor I                                                       TOl950 Cc,lificale or Acceptance   V 1.0 512010




      Case 2:18-bk-12041-BKM                        Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33                                                             Desc
                                                    Main Document    Page 12 of 18
                                                                                                                                                                                                                                                                                                                  2016-001-5904-2

                                                                                                                                                                                                                                                                                                          ARIZONA
 UCC FINANCING STATEMENT
 rou ow               lNtHRl.IGTIONS
                                                                                                                                                                                                                                                                                                     SECRETARY OF STATE
      A. NAME & PHONE OF CONTACT AT FILER (opljQnat)                                                                                                                                                                                                                                                                 05/02/16 23:21
           Corporation Service Company                                                                                   1-800·858-5294                                                                                                                                                                                  FI LE 0
                                                                                                                                       -----
      B. ('</vI/\ll      CONTACT fiT EltER                           l(II,iI()r1<1n
           SPRFiling@cscinfo-com
  C. SEND ACKNOWLEDGMENT                                              TO:               iN<I'M <ll1d AddW5S1

         f1"1542B444.334580
           Corporation So, v teo Company
           801 Adlai stovonsoo Ori...o
           Springfield, IL (i21(]:1-~l61                                                                                                                                        hied In: Arizona

         L                                                                                                                                                                                          (S.O.~
                                                                                                                                                                                                                                                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
  1.    DEB"TORtS                  N.p,ME~         Pn::ride       lX11"         ~JlU.C,ebhH ',iJlnt! {1~ or tv) iu!,~ f!)lUtl. 11111
                                                                                                                                  ;I~~H~!,dlJ iil.:~1Ol'nJI. HXJIH)"                                                                   ()."   :lbtn:'>lllIh! .:toy pwl of                           \hc    Ot·t'(:;r's           ~'t."\n'(1I;;.1..1(1)""Ji,l     u! fhe hd:i-l"+"iU!l1 D~I:·1!~~~
         n;j;"liljl Will nQ.j ilt ,'1!ifli:) ",h      Ir'I~"l0   .:'ti~   ;,!   b):111 I t;hlj'!~          >       ()mck             h(YO        ;_.')
                                                                                                                                                 !__~      J
                                                                                                                                                                    €tr~j flhn.'Y,h)!tI1)       1(Hf~";"I1u'Jl IMIi;.iI)" IllfJr'!~'1'){i.~fi In It..'W\ 11)                    (J   th(~ ~JmJfwir                .....
                                                                                                                                                                                                                                                                                                                    l St>:1I(\ml)(l1      )\(i1.)r:(11 .."'11II'-MfI"l U\;(:~Aj!~




 ORi;t -H,ii)i\,il)i;A(:;i'I.",;jA!i~'·                                                       ,-               ,                                           -                         .. tRH11';;{::;(lml NiMf: '                                                         -                         'AD[}lTI'i)NALt{"MEi~';ltJiT'AL:r,)'                                         J'IJHI~

l'CtJAitY-K'AtlOREb5                         P.o.1r0X5l98o----------                                                                                                                        '(:iry----------------                                                                                     sV;ii""1iii;Yjt~,_ Cfl[1o-------                                               i:·(),)I~f'iY---·
                                                                                                                                                                                             PHOENIX                                                                                                      AZ                i 85076                                                   USA
 2- DEBT'OffS                      NAJltE'         Pmv·.;lo      oil11 ann Dublm                     NIP1D l4Eil or ~hll'J!4e                                           ~~uc1.      ltd   ....amu    do I'nt crmf        rrnxtif,,·,   (If    ilIJbr~:'tmlr.-            nay        p..
                                                                                                                                                                                                                                                                                     UI-:l( Ihl~ Duntur                     e    P<lITIfl: if ;my      .0<111 1."J11i'.-~IrP.ii'Jlf:-U,::dDt'":llm'!>o

         O;lOW wA Put            lit h~ Un,,)21).. ~('lhil Ill! (;t                 I 7
                                                                                iI(~fj        hlaot. .. d~ck                          I!{lr(l    ~                  !:Jr){t   V·(lVhJ";:f~h~) !!!(1, v·It. ,Iill DI~hll)l Ir.lr"rflu)t!(..v.          'fl ,~-t,f    n I fl olll~                F J'Hjl'l:~fll'                                        ~f'f,~~fillJZ:C;
                                                                                                                                                                                                                                                                                                                     !:)/!1+.f.lf""H"~lt.,1V":o:;~Olluftl                             1,\d}
          '2~~·-ciiiGi,)itz;;TlOt./~NA'4[-
                                        -.-, __                                   yo.    --         • __           ·"Y   .. •   ·-·-·-·_··_-          --       -_     •• -           -                                                          ••••••••    Y'     .-,   --.




 O!{ 1;11,> INOIVU)I,W'5,a;HNAflf                                                                                                                                                          IFIlIS'r Pf.H~0~MI.NAMf' "                                                                                I/IDDln6;iAI'                   NAI"~'5'·INl1iiil :3)                            5IJFFJX



~~1Nil~Gt.-:OORf::.5-a.--·--·--------------------·---fcirj--                                                                                                                                                  ....
                                                                                                                                                                                                               ---·-·---·------
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                             ·-------·---                                                             81ATr--r..;osril·cocj[------·--·-                                               (·QUt
                                                                                                                                                                                                                                                                                                                                                                                         ..TQ,t
                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                            i
 :l. SEC UR£D PAR iY'S NAM E W 'jAMf rolMiSIGNf F ~r "'-,SIGNOR SECUHHll'r,'1 IYj "m.,de ooly \i~9 S"r ... ,,,,tp,,,l), r"",r,- I}a                                                                                                                                                                           m :10I
      ,-------_._---------------                                          ---.---.----.--------------                                                                                                                                                                                                                ..-.-----.--.------.-------------_.-
      ::ta ORnANIlMlllN':-; NMt.EWelk. Far~lo Vendor Financifll Services, LLC

         II
OR :ibi~iflivi(i'(J~X,~sl.'f{!i.O:t~t
_L                                                                          _
 '"       IMIUNG         AQI)Rf.55           PO Box 35701

.t GOL LA T EHAL.                       ~t ~ f,mlm:ir13 r.1.1hnr.m:l c~y"em :ht! fn.ilo~·mu o:]lIa~1Hit\'
      All Equipment, described herein or otherwise, leased to or financed tor the Debtor by Secured Party under tllat certain
      $1 Lease Agreement No. ~~001           including HIIaccessories, accessions. replacements, additions, substitutions.
      add-ons and upgrades thereto, and any proceeds therefrom.




5, {:-n(-tf.k    (lJj~' Ii      ~pri'i .•nl;,~ .>lnri r.bu(X Q!l!1 ;Inri                 t-A,,)X'   C(t"~~r,r»1 ~                               :.]   n(fl1 ~n;J t't"fmr r';-I)~ OCCt"-lj.                      :,;i)m    fr   .(Hut   "Ir\'';>~rHr..l:>::Jr~~~                [j    !:/Jill~        fH.J1f\r"!i~I~r~dby tJ DtH.:.~~t!·~lirfi[<'11:".;'>;.11";,:.11              R-!!P;~:!:::t,.~!"._?lh
                                                                                                                                                                                                                                                                                                                                                                                                    .....
                                                                                                                                                                                                                                                                                                                                                                                                      ~!


6(0). Clm(.~        Qfll'll'!    d,,"plicuMe    aud (~II~·d:
                                                          9.I~i V~IS b0*.                                                                                                                                                                                                            l30. CIH.'(~. ~'Hh                 l       ith.lJir:eMo-   3'11) I}!t-ll);                 II!
                                                                                                                                                                                                                                                                                                                                                                    I){'/'J (.....    DI,?"C

           ..i P(;bIH:;-f'31(lf!r:..~ lrJ:of,<:"4[f,OI'                          r~       f~'<)"1\\fiJA..lo'o~1·tfofl~'flrn:U'lStf\:,~.:!n                                                  1.1 A Oebt·)r!:~          ~ l(Si1"(rjH~ll1!)\.I;~It)·                                               n         .A!Jf~:a)H'\.lr(!i til)~1                I~:-JN--~,,·U(:GFilif!H

                                                                                                                                                                                                                                                                                                                                                                                 115428944
                                                                                                                                                                                                                                                                                                                                                               C(ltl':I"'~{·(1SSIN .•~Cv'          ~'<l'ff

FILING           OFFICE             COpy        -        UCC FINANCING                                         STATEMENT                                        (Form UCC1) (Rev. 04120/11)                                                                                                                                                                    ~:11C!lq,~p,~"u~1;;~H..({~
                                                                                                                                                                                                                                                                                                                                                               '/"i.~"l¥";!i~<'nr,
         Case 2:18-bk-12041-BKM                                                                                                         Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33                                                                                                                                                                                              Desc
                                                                                                                                                                                                                                                                                                                                                                                       ~I').i·j~




                                                                                                                                        Main Document    Page 13 of 18
Case 2:18-bk-12041-BKM   Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33   Desc
                         Main Document    Page 14 of 18
                                                                                                (




 Image Management Agreement
 W~I§{~rllQFl:n~~~~,,~np.                           J fio,q:~~lIlU(, tf..th;/f~~I·1De:MQ~~ Jow;r ~O~9 fPhone: 800'24?-508~                                                                                  "    I   ~




 Customer Xntomiat[om
 BDh'BcihdurantSchoot
                                  OlsttImer's Fulll.eQ~1Name ("YoU" and "Your")'
                             ofljjjlh     Pcn'orm"".e OrfVIIlll.,lnc...
                                                                                                         -
                                                                                                    IIi!VI            SupplIer ,Jnfom ...tlCll1'" supp,UerNllme ("suppDer:)'
                                                                                                                                                                          '.

 Addti ... :
 2(ioOO S. Marlcooa,RoM
                                                                                                                      ~OCU,,!~~ 'i"e¢'nolog!es Of-\rlU>n~
                                                                                                                       Address:
                                                                                                                                                                                        .
                                                                                                                                                                                            .
 Cfrl/star.f!/Zlp Code:
 (".handleY,Al'SS226
                                                                                                                     I
                                                                                                                       1'3S0':W.f23'" Street
                                                                                                                      ~{;':le;Zlp      CQd0:                                  -
                                                                                                                                AZBS2Bl
 TclephCll!e I'll.lr(1ber.                                                       I j>!:deral Tax Io;t:                                                             lCountyl
 BDD:§:!:2-7.ZU                                                                                                                                                  karlaio3
 EllUlpment InfOl'mjltion:                                                                                   'lSqulpment L<lG.i:Joll'Of dffY~re"t'lhan addrus: shOwn ,,00..0)'
 D'S~'A}W:~TdCqlll.i!n;"entSchedule
 Q,!an~ty         ~ulp'J}1eh~ Mai!e. Mo"~VA~I'i~                                                             SQrlal'rwinber'                   StlortIl'lQ M~ler               ~s~ryJceOnly'"
                                                                                                                                                                                                        -~.----
 1            i   Kyoc~'f~:50S:za \Y:t~fIl~cfe.;.p;ipetdeo;k. 5e.ddl! finl.hi.r,          p!lncl1                               -                         ,   ,
                                                                                                                                                                               ,0'
 1                Ky<Ki:~,.25S2d wfth reedU"hll(:-Unlr;.,stand                                                                                                                I'D
                         .
TllrM Apt:! PitVml!lnt InfDtmO!.trOn: [0111"[0[",."."            6~       mon!l!s                        PaymCl'lt": $li77S.00                                                       ("plus appJlcabl" I3x.eS)
:p;;rnient:penod is 'lMo',jth!y~        unleSS' othtrwrse ~Qt.d heml         •                           Setlll'!tY bepiislt:   *,0                           , O~t1.lment.tl',"/P"'Cess\"g feCI: $75".00
                                                                                                         EI Last Pa~ment                o 1st amJ tast PaY!,llonl$
                                                                                                                      Over?ges. billed Monthly




Case 2:18-bk-12041-BKM                                             Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33                                                                                         Desc
                                                                   Main Document    Page 15 of 18
.ft.Zill7i'37 v~, O....MR.1MA (lO/02/lJ)




Case 2:18-bk-12041-BKM                     Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33   Desc
                                           Main Document    Page 16 of 18
   .'~.
         •
                     ..
                    ".,
                          .
                          -
                                                       '.               .    Ii




                                                                                                                                                                                 2017-002-8188-2

                                                                                                                                                                                               ARIZONA
  UCC fINANCING STATEMENT                                                                                                                                                   SECRETARY OF STATE
  FOLLOW1NSTRoonONS
   t.. HAME'6 PH~EOF CONJ'ACTATFIl.eR (ap!IooaI)                                                                                                                                   07/28/17 08:12
       coll'Orallon Service Company      HlOCJ..85S-5294                                                                                                                                            FILED
   B. E-MAIl. CONTACT AT FILER [oP!~)
          SPRFiling@CSCif1fo.ctInl


                                                                                                                            -,
   C. SENti ACKNOV/l..EOGMENTTO:                               tNaCIJQandAltdrsss}

         f134272001
           Carporil~on Servlce Company
          :801 .Adlai Stevenson DriVe
          S~,IL62703                                                                                        ~ed In: Alizooa

         L                                                                                                         (S.O.~
                                                                                                                                                   tHE ABOVE SPACE              rs I'ORFIl..IWG OfFfCE              use ONLY
                                                                                                           cl.~'''''''' e, donolorM.~.or<b~~.."portofll'o!O_
  ~.f)EBTO~SW.ME:
     """'" "'III"""III In             ~n.
                            ~""'ll11!:~",
                          tb,la>*elI "'_                           ItIri.~
                                                                             ........ (I.O/ll)(
                                                                                        ""'"
                                                                                                    __
                                                                                                  0 ..,.q PIV'~.l1>olr1_""'t>I:bt     ....~lonlnl\1!'"        1001 CII.o FIN~
                                                                                                                                                                                           ......... );KMrl'OnolI:l<>L..sM<!uzI_
                                                                                                                                                                                     Slat1l~1 ~_(rorm                    UCCtAa>
                                                                                                                                                                                                                                                ..


             la. ORGANIZA11r,lmitw.(EBOB                     BONDURA~T SCHOOL OF' A1GH15ERFORMANCE ORMNG. INC.
  OR                                                                                                                                                                        1Ioomonllttwl!iIS)'lIlIJ\A4S)
             11>, IliDI\IlOtl.'1.'S   6UI!~AI.!E                                                                   FIRSTI'l'i~~          1li>.M;                                                                               SUFFIX



  Ie. FMII.DlGAOQR~:lUUUU                           1::1.   OW""    '                  ,ROAD                       crrr                                                     sro\i£         IPOSTAl.    COOE                    COU/mIy

                                                                                                                   CHANDLER                                                 AZ.             85226                               USA
                              ,
  2.DESTOR S NAM~                     1'tO>;do Qt:I;fa.:Dc!>tor...."..~                  O/;!bj(""" c.<»;I.rlA.....o,:dGIIDI oml1. R»;1l!y.or lIlll>I<:>IoloI zmrpo:rt
                                                                                                                                                              oIlhoO=tW'!r                  """e~     """YP""ICi'II>OI>'o:Il"""""    Debta",.
         1\I.".~r.otl!J.IbR."'~,~~:I!Iar_:UoI.nl<.cNICl<1I/!>&                               O_~lI4l1>oIn<!ivWal~I~IM60110clIM"'~li-..:nl._[FOtmUCC1A!l)

             2o;.~noN'SNoU.!J;


  OR
          ~, Dlt!I\tltIUM'S.S~t.lI1                                                                                FIR~T I'eRSONAL       wu.1li                             ADOmCIW. WlMli{S)'INIOAl{S)                        $EJl'FIX


  7(:. WIlIJIIO           "-DIDII!SS                                                                               ern'                                                     STl':re   T'~COOS:                                 coum>tY



  :I secOREO                      PAATYS NAME {otw.llElrl                /'..S$l~          orASSlll!fOR     SSCIJlWl   PAlIN):     !'nr<idDIl<I!y«mSooPt:dI'all]ln>moI3il        atli\>J
             .l:o    ~l%/I.T(tlN1IIiAM!:Wens                  Fargo Financial Leasrl1{l. Ino.
  0fL
          3b,I1lQI'VIQUM. ~SlJlllWAE                                                                               F!I'!SJ P'E1tSOI'OO. NJ\MC                               I\OOIf1ONAl       NAl.IE(5~'lNlTOO.!=S)            SIrn'J>;



  ;)<.   w.n.Il/G 1Itm1U:S:; 800             Walnut St~t,                         MAC NOOO5-044                    cs:rv                                                    51'/1,1£ r>OSTAL coos                              COUKTR'l'
                                                                                                                   Des Moines                                               fA              50309                              USA



    lessor. Walls Fargo                            Fmancialleasing.                         Ino.

    This UCC-1 Financing Sl:at&ment                                               lXIV615         all of Lessee's right, lllle and Interest In and to the following:

    Quantity                           Description 'Of Goods                                      Serial Numbers (if known)

    (1) Kyocera 5052ei SN W2H6Z02565
    (1) Kyoceta 2552cl SN VFJ7300695

    anti aD eXIsting and future accesskms, accessories, attacflm.ents. repJac:ements., replacement parts, additiorrs.




                                                                                                                                                                                                                            134272001

  RLlHG OffiCE COPY -uC:e                              FlW;NCINI> STATEMENT (Form t1CC1) (~.                                     041'ZW'tt)




Case 2:18-bk-12041-BKM                                                              Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33                                                                                                       Desc
                                                                                    Main Document    Page 17 of 18
  uce fiNANCING                                STATEMENT ADDENDUM
  I'OU.OW           INSTRUCl'IONS

  9, NMI'S OF FIRST O!:BTOfI; ~ll£Vna      t~~!1b""~                                          ~;d~DC             II>_It!! ~~
     ~_(n~~""l     ~bW-"'~       nolfd,<hedo                            ~I'0
          lIoo,   ORGI>.N'lZI.TION'S NAME
         BOS BONDURANT SCHOOl. OF HIGH PERFORMANCE. DRIVING.

         INC.
  oR     ~.IHD1V1DU.AJ.;S SIlRw.ME


                  FIRST P£F\SONAl.         mill!


                  ~DmOl!AL         .tW.!R(S)/JIlITrAl(S]
                                                                                                                       .rVFI'I)(
                                                                                                                                             n!EI'\$O~        SP;,CEfS F$ fl1..mG (lI'FIC£Uss.OUl,.V
                            ,
  10. OE8l'ORS               NAME: l'IoYldo! II!l:!61 IIlb~""')I~l'Id_O!tIlO!e_or              Cel>lO<h.,..lhol<lldl'oQl;fI!:lnJlWllb          ot:;z,DfIneI'1""".'n~~(l'<mUCCll                              (usaeracI. lUll" .. """
         110110)1 ctlI<I. ~.or    .t(>r~.llo lJ<Oj         patI"'...,
                                                               0t0bItY. oa... ) 61'<1-. 1110 ""'1iInll.<I:Ir~ '" a.... tOe                                                                               .
          to:!, ORaA!<lZATIOII'li H~I£

  OR
         tIJ>,IIIlJIIIIDI.U.I,'SSI,IRNAIoa;:



                  llIIlMDUfJ.'S FlltSr PE!tSO!W.            rw.u:

                  INOIVICI,W.'SAIlDITll:mAL liAtolElS~!1lAl.IS)                                                                                                                                                      5UFfIlC


  toe MAll.INGAI>OR€SS                                                                                     l:/lY                                               STATE    _COSTAl       COO"                           COUMTIlY



  ~1.      J   AODI~          SECURED f'ARTY'S NAM.E                                \U   (]   ASSIGNOR: SECURED PARTY'S                    tWrQ;:   p",ullo"'*!ao<o_(I""            or lib)
         I, ... ORGAIoIIZA.'J'ION'StuW;

  ~      ttb.IMDM.QIJAl. 'S SUIlNAl<!i                                                                     FIRSt PEf!SQoI,o.t OIASE                            ..oamo~        N.o.tIEtS)lt!<l'I1A1.($)               i!IIJFJ'1X



  {tc. ~UlGACORt:sS                                                                                        C{1'Y
                                                                                                                                                               IiTA'rll !POSTAI. tone                                C:OIJN'IRY



                   ITeM 4 !CdI~j,
  12. ADQ£JI01@.,sPACEFOft
   TRANSACTiON, THEN IN ACCORDANCE  wrrn THE CONTRACT. lESSEE SHALL BE DEEMED TO HAVE
   GRANTED TO LESSOR A fIRST PRIORITY SECURITY INTEREST IN THE GOODS AND THIS FlUNG SHAU. HAVE
   THE EFFECT OF PERFECTING SUCH SECURITY INTEReST.




  1:1.   0 rt'C:o.l'lWtllOlNG$1'A'lCNElolTlnobo _lfo<~(""_I]"                                        tho   u. t/lb. FlfWItIldIs'TAt9.!.am
                  ROAI.ESTATEftliOORIIlI fA~~u...hC·1                                                         D_I~1atJo>OO1                  D_~c;>IIa\""'1
  1 , •     tno """    __          '01" REl:O!Ull,lW/leR '" _           b.do:t~ ~             tota 1(1     l6.   Dewlptlon ctlul"!JIaI81
     (/I    bo<f .... _.        '*''',.". _""""'oil'




  1T.MlSCELlANEOUS;



  Fll..lKG OI"Ft<:f COP\' -UCC                      FINANCING STATEMENT AOOi<NOU/Il (F'OIln IICC1Al;f} (Rev. 04t;;!tlIit)




Case 2:18-bk-12041-BKM                                                        Doc 214 Filed 03/20/19 Entered 03/20/19 13:18:33                                                                                                     Desc
                                                                              Main Document    Page 18 of 18
